Title: Adams’ Minutes of the Trial: Essex Superior Court, Salem, November 1769
From: Adams, John
To: 


       Crowningshield vs. Lee. Salem S. Ct. Novr. Term.
       Receipt for the Money, “and Costs of Court.”
       1762. Aug. 9. Sailing orders. To proceed to Martineco or any other Island—“and sell, at said Island, or any other Island in the West Indies.”
       1762. Novr. 4. Grand terre. Nick Gordon, the Masters Protest, that they saild 4. Septr. from Marblehead bound to Martineco. 17th. Octr. taken.
       1769. July 10. Gordons Testimony. “By particular verbal Directions, from Lee, a few Hours before sailing, I proceeded for Guadaloupe, and because Lee told me, that R. Hooper had orderd Captn. Power to Martineco, &c. After trying to get to Guadaloupe and could not, I thought it best to try for Martineco. My Written orders to proceed to Martineco or any other Island.”
       Rob. Hooper Esqrs. Testimony.
       The Mate’s.
      